Per Curiam,
When the plaintiff closed his case in chief the defendants, without offering any evidence, requested the court to instruct the jury that under the evidence before them their verdict should be for the defendants. That instruction was accordingly given, and on the verdict thus directed by the court the judgment was entered.
The single question is whether there was any evidence that should have been submitted to the jury. We are clearly of the opinion that there was not. There was no evidence of a valid assessment, on which to base a lien for taxes, and hence no title passed by the sheriff’s sale on the alleged tax lien. In brief, there appears to be nothing in the evidence, relied on by the plaintiff, to warrant a verdict in his favor.
We have not been furnished with either the plaintiff’s or the defendants’ abstract of title, etc. Presumably these were regarded as unimportant in this case. The better practice, however, is to furnish them in full.
Neither of the specifications of error is sustained.
Judgment affirmed.